Citation Nr: 1622100	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-10 749	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left lower extremity disability, claimed as left leg pain and stiffness, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

2. Entitlement to service connection for a right lower extremity disability, claimed as left leg pain and stiffness, to include as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1980 to February 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina denying entitlement to service connection for disabilities of the right and left lower extremities.

The Veteran and his spouse testified before the Board at an April 2013 hearing.  A transcript of the hearing has been associated with the claims file.  The appeal was remanded to the RO for additional development in November 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded the due process and assistance he is entitled to.

The Veteran asserts service connection for disabilities of the bilateral lower extremities is warranted as secondary to his service-connected degenerative disc disease of the lumbar spine.  He has testified that he suffers from radiating pain, weakness and numbness of both lower extremities.  During the development of his claim, the Veteran was provided a VA examination in September 2010.  The examiner found there were no signs of radiculopathy, but also noted that the Veteran had never been provided EMG or nerve conduction testing.  After noting that such testing was not provided at the September 2010 VA examination, the Board found that this examination was inadequate for adjudicatory purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Accordingly, this case was remanded to the AOJ in November 2013 for additional development.  Specifically, the Board directed the AOJ to complete the following development: (1) contact the Veteran and request that he identify all medical facilities that have treated him for the claims on appeal with an enclosed release authorization form; (2) collect any outstanding medical records identified by the Veteran; and (3) schedule the Veteran for another VA examination.  With regard to the new VA examination the Board directed the AOJ to include an electromyography (EMG) or other nerve related diagnostic testing.  Thereafter, the VA examiner was directed to provide etiology opinions as to the Veteran's right and left lower extremity disabilities secondary to his service-connected degenerative disc disease of the lumbar spine, and if required, an etiology opinion for the Veteran's right and left lower extremity disabilities as directly related to active duty service.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, according to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  

A review of the record reveals that the AOJ sent the Veteran a letter requesting that he identify any outstanding treatment records with an enclosed release authorization form.  The Veteran returned this form and identified private post-service treatment records from Riverside Medical Center and Dr. J.G.  However, the AOJ made no further efforts to procure these records.  Accordingly, the Board finds that the AOJ failed to substantially comply with the November 2013 remand directive regarding the collection of any outstanding medical records.

Additionally, after the Veteran missed his scheduled VA examination in January 2014, he contacted the AOJ a few days later to explain that he missed his examination because he was sick with a bad sinus infection and a high fever, and that he had meant to cancel and reschedule the examination but forgot in the midst of being sick.  He requested that the VA examination be rescheduled, and submitted several other similar statements to the AOJ thereafter.  38 C.F.R. § 3.655 explicitly indicates that good cause for missing a scheduled or confirmed VA examination includes illness of the Veteran.  Accordingly, the Veteran has demonstrated good cause for missing his scheduled VA examination in connection with the claims on appeal, and the AOJ should have rescheduled the examination.  As such, because the Veteran was not rescheduled for another examination, the Board finds that the AOJ failed to substantially comply with the November 2013 remand directive regarding the requested VA examination.

Additionally, a review of statements submitted by the Veteran since the November 2013 remand decision indicate that he has recently received treatment for his bilateral lower extremities from the Columbia, South Carolina VA Medical Center (VAMC), including a magnetic resonance imaging (MRI) of his back, and possibly some related nerve testing, as identified in the Veteran's February 2015 statement.  The Veteran has requested that these records be procured so that they may be considered in adjudication of his claim.  A review of the record reveals that the Veteran's VA treatment records of file are current only through June 2012.  As such, on remand, consistent with VA's duty to assist, outstanding VA medical records from June 2012 onwards should be procured.

Additionally, in March 2014, the Veteran submitted a letter pertaining to his bilateral lower extremities from a private neurologist, Dr. M.P.  Given that it appears the Veteran may now be receiving treatment from additional private physicians who were not previously identified on his January 2014 release authorization, the AOJ should also provide the Veteran with another release authorization form for assistance in collection of any additional medical records not previously identified.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records including from the Columbia VAMC and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to his disabilities of the bilateral lower extremities including those from Dr. M.P.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for an examination with an appropriate clinician to determine the etiology of any disability of the bilateral lower extremities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b.  The examiner must identify any clinically diagnosed disability of either the left and/or right lower extremity manifested by leg pain, weakness and numbness.

c.  The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left and/or right lower extremity disability was proximately due to or the result of his service-connected degenerative disc disease of the lumbar spine.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left and/or right lower extremity disability was aggravated beyond its natural progression by his service-connected degenerative disc disease of the lumbar spine during the appeal period.

iii. If the examiner finds that the Veteran's left and/or right lower extremity disability was NOT caused or aggravated by his by his service-connected degenerative disc disease of the lumbar spine during the appeal period, determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left and/or right lower extremity disability began during active service or is related to an incident in service.  

d.  The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


